DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “a first high-pressure check valve separating the high-pressure pump from the air inlet; a low-pressure pump disposed within the housing and in fluid communication with the air inlet and the air outlet; a first low-pressure check valve separating the low-pressure pump from the air outlet; and a second check valve separating the high-pressure pump from the low-pressure pump” in lines 5-9. The limitation, “a second check valve separating the high-pressure pump from the low-pressure pump” is indefinite because it is unclear if this is the “second” low-pressure check valve, the “second” high-pressure check valve, or just a generic third valve. Therefore, claim 17 is indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers 6,623,249.
Rogers discloses, regarding claim 1, a high and low-pressure integrated air pump 10, comprising: a housing 11/12 including an air inlet (combination of elements 8 and 19) and an air outlet 14; a high-pressure pump 20 disposed within the housing 11/12, in fluid communication with the air inlet (8, 19) and in fluid communication with the air outlet 14 via a first outlet passage 44; and a low-pressure pump 15 disposed within the housing 11/12, in fluid communication with the air inlet (8, 19) and in fluid communication with the air outlet 14 via a second outlet passage 43; Re claim 2, wherein the low-pressure pump 15 is disposed between the high-pressure pump 20 and the air inlet (see how 15 is between 20 and 19 in Fig. 2); Re claim 3, wherein the low-pressure pump 15 is an impeller pump including a motor 28 and an impeller 17; Re claim 5, wherein the high-pressure pump 20 is a diaphragm pump including a motor 28 and a diaphragm 23; Re claim 7, wherein the motor 28 reciprocates the diaphragm 23 via a pair of toothed gears 31, 33.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMars 5,613,890.
DeMars discloses, regarding claim 1, a pump 10, comprising: a housing 12 including an air inlet 70 and an air outlet 116; a high-pressure pump (see pump chamber 96 in Fig. 5) disposed within the housing 12, in fluid communication (substantially broad) with the air inlet 70 and in fluid communication with the air outlet 116 via a first outlet passage 100; and a low-pressure pump (see impeller chamber 60) disposed within the housing 12, in fluid communication with the air inlet 70 and in fluid communication with the air outlet 116 via a second outlet passage 66; Re claim 2, wherein the low-pressure pump (60) is disposed between the high-pressure pump (96) and the air inlet 70 (clearly shown in Fig. 5); Re claim 3, wherein the low-pressure pump (60) is an impeller pump including a motor 48 and an impeller 58.

Claims 1-4, 8, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beliveau 9,879,682.
Beliveau discloses, regarding claim 1, a high and low-pressure integrated air pump 10, comprising: a housing 100 including an air inlet (combination of elements 104 and 106) and an air outlet 108; a high-pressure pump 130 disposed within the housing 100, in fluid communication with the air inlet (104, 106) and in fluid communication with the air outlet 108 via a first outlet passage 140; and a low-pressure pump 110 disposed within the housing 100, in fluid communication with the air inlet (104, 106) and in fluid communication with the air outlet 108 via a second outlet passage (see outlet flow path to 108 coming from impeller 118 in Fig. 5); Re claim 2, wherein the low-pressure pump 110 is disposed between the high-pressure pump 130 and the air inlet (see how 110 is between 130 and 104 in Fig. 3); Re claim 3, wherein the low-pressure pump 110 is an impeller pump including a motor 114 and an impeller 118; Re claim 4, wherein the high-pressure pump 110 and the low-pressure pump 130 both include at least one check valve 124 (substantially broad; both pumps “include” valve 124); Re claim 8, further comprising a power supply operably connected to respective motors 142, 114 of the high-pressure pump 130 and the low-pressure pump 110 (this is clearly the case; see cord at the top of 10 in Fig. 3).
Beliveau discloses, regarding claim 11, a high and low-pressure integrated air pump, comprising: a housing 100 including an air inlet (combination of elements 104 and 106) and an air outlet 108; a high-pressure pump 130 disposed within the housing in fluid communication with the air inlet (104 and 106) and the air outlet 108; a low-pressure pump 110 disposed within the housing 100 and in fluid communication with the air inlet (104 and 106) and the air outlet 108; a pressure valve (combination of elements 122, 124, and 180) disposed between the low-pressure pump 110 and the air outlet 108; and a control circuit (see col. 4, lines 46-58; the circuit board is not labeled in the Figures) in electrical communication with the pressure valve (122, 124, 180; see col. 6, lines 17-58 ) and configured to control the high-pressure pump 130 and the low-pressure pump 110 in response to signals from the pressure valve (see col. 6, lines 17-58); Re claim 12, further including a switch (within the circuit board) which is operable to toggle between three modes including: a first mode in which the high-pressure pump 130 is activated and the low-pressure pump 110 is deactivated, a second mode in which the low-pressure pump 110 is activated and the high-pressure pump 130 is deactivated, and a third mode in which the high-pressure pump 130 and the low-pressure pump 110 are both deactivated (see col. 6, lines 17-58); Re claim 15, wherein the high-pressure pump 110 and the low-pressure pump 130 both include at least one check valve 124 (substantially broad; both pumps “include” valve 124).

Claims 1-4 and 17-20 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Becker 5,584,669.
Becker discloses, regarding claim 1, a high and low-pressure integrated air pump (see Fig. 1), comprising: a housing (combination of elements 3, 16, and 31) including an air inlet 45 and an air outlet 38; a high-pressure pump 5 disposed within the housing, in fluid communication with the air inlet 45 and in fluid communication with the air outlet 38 via a first outlet passage 36; and a low-pressure pump 2 disposed within the housing, in fluid communication with the air inlet 45 and in fluid communication with the air outlet 38 via a second outlet passage 32; Re claim 2, wherein the low-pressure pump 2 is disposed between the high-pressure pump 5 and the air inlet 45; Re claim 3, wherein the low-pressure pump 2 is an impeller pump including a motor M and an impeller 40; Re claim 4, wherein the high-pressure pump 5 and the low-pressure pump 2 both include at least one check (see valves 27 at 12 and 27 at 34); 
Becker discloses, regarding claim 17, a high and low-pressure integrated air pump 1, comprising: a housing (see 3) including an air inlet 32 and an air outlet 38; a high-pressure pump 10 disposed within the housing in fluid communication with the air inlet 32 and the air outlet 38; a first high-pressure check valve (see valve 27 at port 34; this valve is “high-pressure” in relation to valve 27 at port 12) separating the high-pressure pump 10 from the air inlet 32; a low-pressure pump 5 disposed within the housing and in fluid communication with the air inlet 32 and the air outlet 38; a first low-pressure check valve (see valve 27 at port 37; this valve is “low-pressure” in relation to valve 27 at port 38) separating the low-pressure pump 5 from the air outlet 38; and a second check valve (see valve 27 at port 34) separating the high-pressure pump 10 from the low-pressure pump 5 (see how valve 27 at 34 and valve 27 at 37 are both positioned between pumps 5 and 10); Re claim 18, wherein the housing (3) includes an exhaust 33 (substantially broad); Re claim 19, wherein the housing includes a retainer 18 (substantially broad) for supporting and mounting of at least a portion of the low-pressure pump 5, and at least one support 19 (substantially broad) for supporting and mounting of at least a portion of the high-pressure pump 10; Re claim 20, wherein: the low-pressure pump 5 is disposed between the high-pressure pump 10 and the air inlet 32, and the first high-pressure check valve (see valve 27 at port 34) is disposed between the high-pressure pump 5 and the low-pressure pump 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers 6,623,249 in view of DeMars 5,613,890
Rogers discloses the invention as discussed above. However, Rogers does not disclose the motor reciprocating the diaphragm via a worm gear and a spur gear.
DeMars teaches a pump 10, comprising: a housing 12 including an air inlet 70 and an air outlet 116; a high-pressure pump (see pump chamber 96 in Fig. 5) disposed within the housing 12, in fluid communication (substantially broad) with the air inlet 70 and in fluid communication with the air outlet 116 via a first outlet passage 100; and a low-pressure pump (see impeller chamber 60) disposed within the housing 12, in fluid communication with the air inlet 70 and in fluid communication with the air outlet 116 via a second outlet passage 66; wherein the high-pressure pump (96) is a peristaltic pump (see rollers 94) including a motor 48; Re claim 6, wherein the motor 48 moves the peristaltic pump (94) via a worm gear 82 and a spur gear 90.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the drive assembly of Rogers by implementing a spur gear and a worm gear, as taught by Demars, in order to allow the diaphragm pump to be positioned in a different or more desirable configuration within the housing; the gearing arrangement of DeMars is simply a variant to the one shown in Rogers.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau 9,879,682 in view of Huang 6,468,047.
Beliveau discloses the invention as discussed above. However, Beliveau does not specifically disclose the power supply being a battery or a power outlet.
Huang discloses an air pump (see 1 in Fig. 1) comprising: a housing 1, a motor 3, and a pump device 7; further comprising a power supply (see Fig. 1) operably connected to the motor 3; Re claims 9 and 10, wherein the power supply is a battery 2; wherein the power supply is a power outlet (see 121; see col. 2, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the power supply of Beliveau by implementing a battery and/or a power outlet, as taught by Huang, in order to allow the pump to have versatility when one or the other is not available. Furthermore, it is well known in the art for portable pumps to be powered by both batteries and a power adaptor for an standard wall outlet. 

Allowable Subject Matter
Claims 13, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746